The opinion of the court was delivered by
Milder, J.
The appeal is by defendant from the judgment imposing on it a license tax as traveling vendor of clocks.
The only business of defendant is that conducted by its agent who carries his clocks in a one-horse hack, and sells them on his rounds through the parish to those disposed to buy. Defendant’s contention-is that the only license there can be exacted for that business is that required of peddlers and hawkers on foot, horseback, or carrying his wares on a horse or other vehicle. Act No. 38 of 1894, Sec. 10. There is, in our view, a clear application of this peddler’s tax to the occupation of defendant’s agent, and hence the defendant is not subject to that section of the act of 1890 on “ traveling vendors,” under-which the license tax in question was sought to be exacted.
It is therefore ordered, adjudged and decreed that the judgment of the lower court be avoided and reversed and plaintiff’s rule dismissed-at his costs.